Citation Nr: 0611183	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	American Veterans (AMVETS)


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  The veteran also served in the reserves from 
1971 to 2002, which includes period of active duty for 
training (ADT) from May 4-20, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Lincoln, Nebraska, which denied service connection for 
diabetic retinopathy status post vitrectomy, weight gain 
secondary to diabetes mellitus, diabetic nephropathy, and 
diabetes mellitus Type II associated with herbicide exposure.  
The veteran initiated an appeal only as to the issue of 
service connection for diabetic retinopathy status post 
vitrectomy.  Since the veteran did not appeal the remaining 
issues and it has been more than one year since the October 
2002 rating decision, the decision as to those issues is now 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).

In response to the medical expert opinion provided by the 
Veterans Health Administration (VHA), the veteran submitted 
additional evidence comprised of DA Form(s) 1379 (Unit Record 
of Reserve Training) for the months of October 1980 through 
January 1981, and an ARPC Form 249-2-E (Chronological 
Statement of Retirement Points) dated in January 2004.  He 
indicated that he desired his appeal be remanded to the AOJ 
(agency of original jurisdiction) for initial consideration 
of the evidence.  A review of the veteran's statement and 
attached evidence indicates he is submitting the service 
documents to support a claim to reopen for service connection 
for diabetes mellitus, which is not before the Board.  
Because the issue of whether new and material evidence has 
been submitted to reopen service connection for diabetes 
mellitus has not been previously addressed, the Board refers 
it to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board is without jurisdiction to 
consider issues not yet adjudicated by the agency of original 
jurisdiction.) 

FINDING OF FACT

Diabetic retinopathy is not shown during active duty and 
private treatment records show diabetic retinopathy pre-
existed the period of ADT in May 1998; competent medical 
evidence shows the vitreous hemorrhage that occurred in May 
1998 was due to the natural progression of diabetic 
retinopathy.


CONCLUSION OF LAW

Service connection for diabetic retinopathy is not warranted.   
38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in April 2002, seven 
months before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." The notice directs the veteran 
to tell VA about any additional information that he wanted VA 
to try and get and to send information describing additional 
evidence or the evidence itself.  The Board finds the 
instructions are sufficiently broad to meet the criteria of 
the fourth element.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present case, the veteran was only informed of 
existence of a disability and a connection between the 
veteran's service and the disability.  Despite the inadequate 
notice provided to the veteran on the remaining three 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status was previously established.  
Since service connection for diabetic retinopathy has not 
been established, the degree of disability and an effective 
date of the disability are not issues before the Board.  In 
sum, the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination and obtained a VHA 
medical opinion, which addressed the nature and etiology of 
the May 1998 vitreous hemorrhage secondary to diabetic 
retinopathy and the residuals thereof.  There is sufficient 
medical evidence of record to make a decision on the claim on 
appeal.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  If such an increase is found, the 
presumption of aggravation is applicable and the condition is 
presumed aggravated unless the government points to a 
"specific finding" that the increase in the appellant's 
disability is due to the natural progression of the disease.  
See Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as opposed to 
mere symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

In order for the appellant to achieve "veteran" status and 
be eligible for service connection for disability claimed 
during his inactive service, the record must establish by a 
preponderance of the evidence that he was disabled during ADT 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training (IDT).  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ADT during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of IDT during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  IDT includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  Presumptive periods do not apply to ADT or IDT.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting 
the type of evidence accepted to verify service dates.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements 
and a hearing, VA records for treatment from 2002-2003, VA 
examination report and VHA medical opinion, and private 
medical records/reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Essentially, the veteran contends that his diabetic 
retinopathy was aggravated by service because he incurred a 
vitreous hemorrhage in his left eye due to neovascular 
diabetic retinopathy while on a period of ADT in May 1998.  
In claims regarding service connection, the resolution of 
issues involving medical knowledge, such as diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  A claimant's statements as to nexus 
are entitled to no probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); see also Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  

The competent evidence in this matter does not substantiate 
entitlement to service connection for diabetic retinopathy.  
There are no findings attributed to diabetic retinopathy 
during the veteran's extended active duty from 1969 to 1971.  
The initial diagnosis of diabetic retinopathy was made many 
years (approximately 25) after the veteran's period of active 
duty.  The first indication that the veteran had diabetic 
retinopathy was not until 1995.  In sum, chronicity is not 
shown in service and continuity of symptomatology is not 
evident from the veteran's discharge through the present.  
Thus, direct service connection for diabetic retinopathy is 
not warranted.

With regard to aggravation of diabetic retinopathy, the 
veteran's main contention, the evidence clearly shows that 
the disability existed prior to the May 1998 ADT.  A review 
of private treatment records shows a physician suspected 
diabetic retinopathy in January 1995 and a diagnostic 
assessment in January 1997 reflects diabetes mellitus type II 
with retinopathy, nephropathy, and early peripheral 
neuropathy.  Private records also reveal in March 1998, the 
veteran had bleeding in his left eye and underwent a pars 
plana vitrectomy in his left eye with endolaser 
photocoagulation to try to stabilize the eye.  

Clearly, the veteran's diabetic retinopathy disability pre-
existed the veteran's ADT in May 1998.  Service medical 
records and personnel records confirm that the veteran 
presented in May 1998 with complaints that he started having 
bleeding and deteriorating vision in his left eye while in 
the midst of his May 1998 ADT.  Following an initial 
evaluation, the diagnosis was acute vision loss in diabetic 
retinopathy.  The VA examination the veteran underwent in 
December 2003, confirmed this assessment with the diagnosis 
of diabetes with proliferative diabetic retinopathy status 
post numerous pars plana.  

As such, the competent evidence demonstrates an event during 
active service (acute vision loss in diabetic retinopathy) 
and the existence of a current disability (proliferative 
diabetic retinopathy status post numerous pars plana).  The 
most probative medical evidence, however, does not establish 
that the veteran's period of ADT in May 1998 aggravated his 
ongoing diabetic retinopathy.  As the VHA medical reviewer 
concluded, it is unlikely that the veteran's current 
impairment can be attributed to aggravation of his diabetic 
retinopathy during his ADT in May 1998.   

The VHA medical reviewer pointed out in an October 2005 
opinion that the veteran had experienced a series of 
diabetic-related setbacks in his left eye, which began long 
before his ADT in May 1998.  She explained that the natural 
history of poorly controlled diabetes, which is reflected in 
the veteran's records, is usually a progression from non-
proliferative to proliferative retinopathy, whereby abnormal 
blood vessels develop and then tend to bleed.  According to 
the medical reviewer, the multiple vitreous hemorrhages were 
a direct result of the proliferative retinopathy.  She 
concluded that each of the vitreous hemorrhages, including 
the May 1998 incident, likely contributed to the ultimate 
decline of vision, but the May 1998 vitreous hemorrhage was 
just a recurrence of previous pathology rather than a 
significant permanent worsening of it.  In other words, she 
concluded that permanent worsening of the veteran's 
retinopathy was due to the natural progression of the 
disease.  Such being the case, the Board concludes that there 
was no aggravation in active service.  Akins, 1 Vet. App. at  
232 (1991).  

There is one favorable medical statement of record that 
appears to conflict with the VHA medical opinion.  DA Form 
2173 (Statement of Medical Examination and Duty Status), 
dated in May 1998, states the veteran's vitreous hemorrhage 
secondary to diabetic retinopathy was incurred in the line of 
duty and may result in permanent partial disability.  The 
Board finds the DA Form 2173 is not entitled to as much or 
more probative weight as the VHA opinion because it is 
preliminary in nature and inconclusive.  Most notably, the 
form only permits a finding that the disability may result in 
either temporary, permanent partial, or permanent total 
disability.  In other words, it limits the physician's 
choices and states only a possibility, not a medical 
probability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  38 C.F.R. § 3.102 (2005).  The 
Board also notes that there is no discussion of aggravation 
and no medical rationale was offered for the conclusions.  
Furthermore, there is no indication that the attending 
physician, who completed the medical opinion, reviewed any of 
the veteran's medical records extant before the May 1998 
treatment.  Consequently, the Board places very little 
probative value on his "findings."  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be 
placed on one physician's opinion over another's depending on 
factors, such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.)  

The only other medical professional who addressed the 
significance of the veteran's May 1998 vitreous hemorrhage 
was unable to state whether it represented a worsening of the 
previous neovascularization of the left eye.  The Board is 
not free to substitute its own judgment for that of a medical 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  And in any case, the Board finds the VHA medical 
opinion to be extremely probative of the issues in this case, 
as it is clear from the opinion that the medical expert 
thoroughly reviewed all available medical records and 
provided clear and logical reasons and bases for her 
conclusions.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  

In summary, the most probative medical evidence in this 
matter indicates that no direct relationship exists between 
the veteran's active duty service and diabetic retinopathy, 
and the disability preexisted the May 1998 ADT and was not 
aggravated thereby.  The benefit-of-the-doubt doctrine is not 
for application with regard to the claim for service 
connection for diabetic retinopathy because the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
requirements for service connection for diabetic retinopathy 
are not met and the appeal must be denied.








ORDER

Service connection for diabetic retinopathy is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


